
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.26


C L I F F O R D
C H A N C E
 
CLIFFORD CHANCE (TOKYO) LPS
GAIKOKUHO JIMUBENGOSHI JIMUSHO
TANAKA AKITA & NAKAGAWA T A N A K A
AKITA &
N A K A G A W A   EXECUTION VERSION






SAMSONITE EUROPE NV

AND

SAMSONITE JAPAN CO., LTD.








--------------------------------------------------------------------------------

SUBLICENSE AND DISTRIBUTION AGREEMENT

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




CONTENTS


Clause

--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------

1.   Interpretation   1
2.
 
License and Territory
 
4
3.
 
Use of Intellectual Property
 
4
4.
 
Technical and Marketing Assistance
 
5
5.
 
Best Efforts of Licensee
 
5
6.
 
Materials, Manufacture and product safety
 
6
7.
 
Service After Sale
 
7
8.
 
Royalty
 
7
9.
 
Indemnification, Insurance and Infringement
 
8
10.
 
Assignment
 
9
11.
 
Copyrights
 
9
12.
 
Records
 
10
13.
 
Confidentiality
 
10
14.
 
Improvements
 
10
15.
 
Term and Termination
 
11
16.
 
Rights on Termination
 
12
17.
 
Time of Essence
 
12
18.
 
Amendments and No Waiver
 
13
19.
 
Entire Agreement
 
13
20.
 
Limitation of Rights
 
13
21.
 
Notices
 
13
22.
 
Governing Law And Arbitration
 
14
23.
 
Governing Language
 
14
24.
 
Counterparts
 
15
SCHEDULE 1    Samsonite Trademarks
 
17
SCHEDULE 2    Samsonite Patents
 
20

i

--------------------------------------------------------------------------------



THIS AGREEMENT is entered into as of 27 January 2005

BETWEEN:

(1)Samsonite Europe NV, a corporation organized and existing under the laws of
Belgium, having its registered office at Westerring 17, 9700 Oudenaarde, Belgium
("SamEurope"); and

(2)Samsonite Japan Co., Ltd., a company incorporated in Japan, whose principal
place of business is Akasaka Edosei Bldg. 4F, 7-10-8 Akasaka, Minato-ku, Tokyo
107-0052, Japan ("Licensee").

WHEREAS

(1)SamEurope and Samsonite Corporation ("Samsonite") are parties to the license
agreement between SamEurope and Samsonite dated 1 January 1999 (the "SamEurope
License") pursuant to which Samsonite grants SamEurope certain licenses, on the
terms and conditions set forth therein.

(2)Under the SamEurope License, SamEurope has the right and authority to
sublicense certain rights regarding patents, trademarks and know-how related to
luggage and other products.

(3)Licensee is a Kubushiki Kuisha incorporated in Japan and has at the date of
this Agreement an authorized share capital divided into 1 billion ordinary
shares, of which 10 million ordinary shares of JPYl each have been issued, are
fully paid-up and are all held by Samsonite.

(4)SamEurope and Licensee wish to enter into this Agreement to provide for the
sublicensing by SamEurope of certain rights to Licensee with respect to certain
patents, trademarks, know-how and other intellectual property rights related to
the marketing, distribution and sale of Samsonite-owned brand products in Japan,
on the terms and conditions of this Agreement.

THE PARTIES AGREE as follows:

1.     INTERPRETATION

1.1In this Agreement:

"Applicable Law" means as to any person, any law, regulation, statute, ordinance
and regulation of any country or governmental entity having jurisdiction over
Licensee or its activities under this Agreement, including without limitation:

(i)consumer protection laws and regulations;

(ii)laws of the Territory governing the use of the Samsonite Intellectual
Property, such as the proper marking of items such as packages and labels; and

(iii)to the extent applicable, the laws of the United States of America
(including without limitation the Foreign Corrupt Practices Act, as amended from
time to time), Belgium and the Territory;

"EBITDA" means Earnings Before Interest Taxes Depreciation and Amortization;

"ESY" means ESY Luggage Management LPS Investment Limited Partnership, whose
registered office is at 2-2, Manmouchi 2-chome, Chiyoda-ku, Tokyo, Japan;

"Fiscal Year" means 1 January through 31 December, provided that the first
Fiscal Year shall be from the Subscription Date through 31 December 2005;

"Indemnified Parties" means any Samsonite Entity and the officers, directors,
employees and agents of each of them;

1

--------------------------------------------------------------------------------






"Licensed Products" means the bags, items of luggage, business cases, personal
leather goods, other travel articles and any other products which have been
specifically approved by SamEurope in writing as "Licensed Products" for the
purposes of this Agreement, each of which:

(i)bears a Samsonite Trademark;

(ii)is placed in commerce by Licensee in association with a Samsonite Trademark;

(iii)is covered in whole or in part by a Samsonite Patent; or

(iv)is made or sold using any Samsonite Know-How;

"Net Sales" means the gross price invoiced by the Company for all Licensed
Products to customers after deducting: (1) sales taxes or other taxes separately
stated on the invoice, (2) shipping and other transportation and insurance
charges actually paid and separately stated on the invoice, (3) actual
allowances, rebates, credits and refunds for returned or defective goods, and
(4) normal and customary trade and quantity discounts;

"Samsonite Domain Name" means the Internet domain located at the address
represented by the "Uniform Resource Locator http://www.samsonite.co.jp or as
otherwise mutually agreed;

"Samsonite Entity" means Samsonite and any affiliate or subsidiary of Samsonite
other than Licensee, in which Samsonite directly or indirectly holds a
controlling interest;

"Samsonite Intellectual Property" means collectively, the Samsonite Name,
Samsonite Domain Name, Samsonite Know-How, Samsonite Patents and Samsonite
Trademarks;

"Samsonite Know-How" means any and all information made available to Licensee by
or on behalf of Samsonite, which is not generally available to the public in the
form in which it is made available to Licensee, including without limitation:

(v)specifications;

(vi)technical data;

(vii)test methods;

(viii)blueprints, drawings, models, computer files, or the like;

(ix)technical instructions;

(x)scientific and technical information;

(xi)descriptions;

(xii)marketing or sales techniques or information;

(xiii)processes;

(xiv)accounting or business methods or procedures;

(xv)formulae;

(xvi)strategic or financial plans or reports;

(xvii)trade secrets;

(xviii)other data useful in the design, assembly, manufacture, distribution or
sale of Licensed Products; and

(xix)engineering or design process or operating information;

2

--------------------------------------------------------------------------------



"Samsonite Name" means the trade name "Samsonite" whether used alone or as part
of Licensee's name;

"Samsonite Patents" means the patent applications and registrations listed on
Schedule 2;

"Samsonite Trademarks" means the trademark applications and registrations set
forth on Schedule 1;

"Shareholders Agreement" means the shareholders' agreement dated 27 January 2005
between Samsonite, Licensee and ESY;

"Subscription Date" means 28 January 2005;

"Territory" means Japan;

"Third Party" means any person other than SamEurope and Licensee;

"Trademark Materials" means anything which bears a Samsonite Trademark, other
than a Licensed Product itself, including without limitation packaging, labels,
tags and emblems, advertising materials, marketing materials, publicity and
other promotional materials, and work-in-progress; and

"USD" means the lawful currency of me United States of America.

1.2The following terms are defined in the clauses stated:


Term

--------------------------------------------------------------------------------

  Clause

--------------------------------------------------------------------------------

"Approved Supplier"   6.1 "Designated Currency"   8.4 "GSD"   6.1 "Improvements"
  14.1 "Materials"   3.3 "Royalty"   8.1 "Service"   7.1 "Term"   15.1
"Termination Event"   15.2

1.3In this Agreement, a reference to:

1.3.1a "person" includes, without limitation, a reference to any individual,
firm, company, corporation or other body corporate, government, state or agency
of a state or any joint venture, association or partnership, works council or
employee representative body (whether or not having a separate legal
personality);

1.3.2a "party" is a reference to a party to this Agreement and "parties" shall
be construed accordingly;

1.3.3a recital or clause, unless the context otherwise requires, is a reference
to a recital or clause of this Agreement; and

1.3.4(unless me context otherwise requires) the singular shall include the
plural and vice versa.

1.4The headings in this Agreement do not affect its interpretation

3

--------------------------------------------------------------------------------





2.     LICENSE AND TERRITORY

2.1SamEurope hereby grants to Licensee during the Term in consideration for
payment of the Royalty (as set forth in clause 8), and Licensee accepts:

2.1.1a nontransferable, nonexclusive license to use the Samsonite Name as part
of its company name;

2.1.2a nontransferable, nonexclusive license to use the Samsonite Domain Name;

2.1.3a nontransferable, exclusive license to use the Samsonite Trademarks in the
Territory, only in connection with the marketing, distribution and sale of
Licensed Products; and

2.1.4a nontransferable, exclusive license under the Samsonite Patents and
Samsonite Know-How to, subject to the provisions of clause 6, manufacture or
have manufactured (within or outside the Territory), Licensed Products to be
marketed, distributed and sold within the Territory.

2.2SamEurope reserves the right to grant licenses to any Third Party to market,
distribute, manufacture and sell Licensed Products:

2.2.1outside the Territory using any trademark, including a Samsonite Trademark,
and

2.2.2within the Territory, but then only:

        (i)    in case, of the manufacture of Licensed Products for export
outside the Territory; and

        (ii)   with respect to trademarks other than a Samsonite Trademark.

2.3Other than sales to a Samsonite Entity or as otherwise provided in this
clause 2, Licensee shall not sell Licensed Products outside the Territory or
offer Licensed Products to Third Parties, if Licensee knows or ought to be aware
that such Third Party will or is likely to sell such Licensed Products outside
the Territory.

3.     USE OF INTELLECTUAL PROPERTY

3.1Licensee shall use the Samsonite Intellectual Property only as set forth in
this Agreement or as approved by SamEurope. SamEurope makes no representations,
express or implied, and shall have no obligation or liability with respect to
the validity outside the Territory of (i) the Samsonite Patents, and (ii) the
Samsonite Trademarks.

3.2Any interest that Licensee may acquire in any of the Samsonite Intellectual
Property in any country, including the Territory, shall inure to the benefit of
SamEurope. None of the rights granted to Licensee under this Agreement shall
affect Samsonite's exclusive ownership of the Samsonite Intellectual Property.

3.3Licensee shall use the Samsonite Trademarks only in the form as set forth in
a style book issued by SamEurope, as amended from time to time, and shall place
reasonably conspicuous trademark notices on all Licensed Products and marketing,
packaging, labeling and other materials associated with the Licensed Products
("Materials") in a form directed and approved in writing by SamEurope.

3.4To maintain and enhance the goodwill and image of quality associated by the
public with Samsonite and the Samsonite Intellectual Property, Licensee shall:

3.4.1not use any Materials which are false or misleading;

4

--------------------------------------------------------------------------------



3.4.2ensure that all Materials fully comply with all Applicable Laws and any
SamEurope internal regulations or policies in effect from time to time;

3.4.3conduct its business operations in accordance with all Applicable Laws; and

3.4.4distribute and sell Licensed Products only to those Third Parties which:

(a)have a good business reputation;

(b)to the best of Licensee's knowledge, are in no way associated or generally
thought to be associated with any unfair, misleading, illegal, vulgar, obscene,
immoral, unsavory or offensive activities;

(c)maintain an adequate image for merchandising the Licensed Products in a
manner appropriate for the Licensed Products;

(d)hire and maintain trained and knowledgeable sales personnel; and

(e)maintain a reputation for always dealing in genuine trademarked goods.



3.5Licensee shall not use any of the Samsonite Trademarks, in whole or in part,
in such a manner that any of the Samsonite Trademarks may in any way be diluted
in respect of distinctiveness or validity, or may in any way impair or negate
any of the rights in the Samsonite Trademarks. Licensee shall not advertise,
exploit, promote, market or otherwise offer Licensed Products in any manner that
may adversely affect the reputation of any Samsonite Entity or Licensee.

4.     TECHNICAL AND MARKETING ASSISTANCE

4.1SamEurope shall use reasonable efforts to make available to Licensee during
the Term appropriate Samsonite Know-How that is applicable to the distribution,
marketing and sale of Licensed Products.

4.2SamEurope shall permit Licensee's representatives to visit SamEurope
facilities to observe the application and use of Samsonite Know-How.

4.3SamEurope shall permit Licensee's authorized representatives to attend
appropriate global and/or local design meetings, at Licensee's sole cost and
expense, to learn about new designs for, and technical improvements of, Licensed
Products manufactured at various SamEurope facilities.

4.4SamEurope shall use reasonable efforts to make available to Licensee
information on marketing efforts for Licensed Products being undertaken by other
Samsonite Entities outside the Territory.

4.5SamEurope shall provide to Licensee the same ongoing technical assistance
with respect to the marketing, sale and distribution of Licensed Products on no
less favorable terms and conditions as it provides to other similarly situated
Licensees.

5.     BEST EFFORTS OF LICENSEE

5.1Licensee shall use its best efforts to:

5.1.1create a high standard, exclusive market for Licensed Products in the
Territory;

5.1.2market, advertise and promote the sale of each of the Licensed Products in
the Territory;

5.1.3maximize sales of Licensed Products in the Territory; and

5.1.4fully satisfy the market for Licensed Products in the Territory.

5

--------------------------------------------------------------------------------



5.2Upon reasonable advance notice from SamEurope, Licensee shall meet with
SamEurope, at Licensee's sole cost and expense, to review key business
information pertaining to this Agreement including but not limited to sales,
marketing, product development, manufacturing and distribution information.

6.     MATERIALS, MANUFACTURE AND PRODUCT SAFETY

6.1Licensee may place orders directly for Licensed Products to a Third Party
identified and qualified in advance in writing by Samsonite's Global Sourcing
Division (the "GSD") pursuant to approved designs created directly by Licensee
or included in Samsonite's global range of products (an "Approved Supplier"),
but only so long as such Third Party remains approved by Samsonite. Samsonite
reserves the right, in its absolute discretion, to approve and withdraw approval
at any time with respect to an Approved Supplier.

6.2Licensee shall cause an Approved Supplier to manufacture and/or assemble
Licensed Products under this Agreement strictly for Licensee, and not for sale
to any Third Party.

6.3With respect to Licensed Products manufactured outside the Territory,
Licensee shall directly conduct price negotiations with Approved Suppliers, with
assistance, as requested, from the GSD. Licensee shall be responsible for all
payments for all Licensed Products purchased from any Approved Supplier.

6.4Licensee shall not change an Approved Supplier previously approved by
Samsonite without notifying SamEurope and Samsonite at least two (2) months in
advance, giving Samsonite an opportunity to assess whether to approve a new
supplier as an Approved Supplier.

6.5With respect to Licensed Products manufactured by an Approved Supplier in the
Territory, Licensee shall:

6.5.1only proceed with the final design of the Licensed Products after obtaining
the approval of me product concept from SamEurope;

6.52engage in product development; provided that, Licensee may in its sole
discretion request the assistance of the GSD in such product development;

65.3ensure that factories where the Licensed Products are manufactured have been
approved by the GSD;

6.5.4follow all standard Samsonite procedures with respect to collateral
materials and identification;

6.5.5ensure that all Licensed Products are quality tested by Samsonite's Global
Supply Coordination Center;

6.5.6ensure that inspection procedures to inspect the Licensed Products are
established and that such inspections take place on a timely basis at me
Approved Supplier's place of business or at Licensee's warehouse, to the
satisfaction of SamEurope;

6.5.7order and pay for the Licensed Products in a timely manner, to the
satisfaction of SamEurope; and

6.5.8directly conduct price negotiations for Licensed Products with Approved
Suppliers; provided that, Licensee may at its discretion request me assistance
of the GSD in such price negotiations.

6.6Licensee shall cause all Licensed Products manufactured and/or assembled
under this Agreement by an Approved Supplier to be manufactured or assembled
only in accordance with the specifications, technical instructions and
descriptions communicated by SamEurope to

6

--------------------------------------------------------------------------------



Licensee and to the end that such products when finished shall be of the same
standard and quality as equivalent products made or assembled by SamEurope or
Samsonite entities in their own factories. Licensee represents and warrants that
the Licensed Products manufactured or assembled for it under this Agreement
shall be manufactured or assembled to high standards, and Licensee shall
establish and maintain a thorough quality control program for such Licensed
Products. Upon request by SamEurope, Licensee shall send random production
samples of such Licensed Products to SamEurope for inspection. SamEurope shall
confine its requests to reasonable intervals and reasonable amounts. Licensee
shall not sell or otherwise distribute for sale any items manufactured and/or
assembled for it under this Agreement which do not, in the sole discretion and
opinion of SamEurope, meet with SamEurope's standards of quality.

6.7Licensee shall create and maintain a product safety program satisfactory to
SamEurope which incorporates safety audits, consideration of feedback from
distributors, consumers and other appropriate third parties, implementation of
safety improvements, product recall, and procedures to assure compliance with
all Applicable Laws and industry standards.

6.8Licensee shall include with each Licensed Product proper instructions and
warning labels, appropriate to the respective Licensed Product, prudent to
apprise the consumer of its proper operation, use, care and maintenance and to
warn of the reasonably foreseeable misuses and possible hazards associated
therewith.

6.9Licensee shall ensure that all Licensed Products meet or exceed all
applicable industry, national, prefectural and local statutes, standards,
regulations and guidelines throughout the Territory, including with respect to
health and product safety.

6.10Licensee shall immediately provide SamEurope with a copy of any notice
received by Licensee of a pending or threatened claim of personal injury arising
from the use of a Licensed Product. Licensee shall immediately notify SamEurope
in writing if Licensee becomes aware of any material defects in a Licensed
Product.

6.11At all times during the Term, Licensee shall cause SamEurope to have the
right to inspect all of the offices, manufacturing areas and plants of Licensee
and its Approved Suppliers for the purpose of assuring compliance with the terms
of this Agreement.

7.     SERVICE AFTER SALE

7.1With respect to Licensed Products covered by a worldwide guarantee that are
purchased outside the Territory and are brought to Licensee for service
including repairs ("Service"), Licensee shall make all required Service without
charging the cost of such Service to any other Samsonite Entity.

7.2With respect to Licensed Products covered by a worldwide guarantee that are
purchased in the Territory and are brought to a Samsonite Entity other than
Licensee for Service, SamEurope shall require that the relevant Samsonite Entity
shall bear the cost of such Service and shall not request payment from Licensee
for such Service.

8.     ROYALTY

8.1In consideration of the rights, licenses, consents and services specified in
this Agreement, Licensee shall pay to SamEurope during the Term for the use of
Samsonite Intellectual Property in the Territory a royalty in the amount of five
percent (5%) of Licensee's Net Sales of Licensed Products (the "Royalty").

7

--------------------------------------------------------------------------------



8.2The Royalty shall:

8.2.1be calculated and accrued for each one (1) month period during the Term;
and

8.2.2first be payable no later than 28 February 2006 for the period from the
Subscription Date through 31 December 2005. Thereafter, Licensee shall pay to
SamEurope the Royalty no later than 28 February of the following year for the
immediately preceding Fiscal Year during the Term.

8.3Licensee shall keep detailed records showing the Net Sales of all Licensed
Products in the Territory in sufficient detail to enable SamEurope or its
representative to verify the amount of Royalty payable. Such records shall be
maintained for at least ten (10) years following the latest date covered by such
records. On or before 28 February following each Fiscal Year during the Term,
and within fifteen (15) days after termination of this Agreement for any reason,
Licensee shall deliver to SamEurope:

8.3.1a statement executed by an authorized officer of Licensee indicating the
Net Sales of Licensed Products by Licensee during the preceding Fiscal Year; and

8.3.2the Royalty due to SamEurope under this Agreement for the preceding Fiscal
Year the statement referred to in paragraph 8.3.1 above.

8.4All Royalty payments due under this Agreement shall be calculated and paid in
USD (the "Designated Currency") to SamEurope. In determining the amount of
Designated Currency due SamEurope under this Agreement, the Net Sales made by
Licensee shall be converted to the Designated Currency at the exchange rate
quoted by Mizuho Bank, Toranomon Bank, as of the last day of the month for which
such Royalty payment is due.

8.5SamEurope or its designated representative shall have the right during normal
business hours and at SamEurope's sole cost and expense, to audit all pertinent
books and records of Licensee pertaining to the sale of Licensed Products for
the purpose of verifying the actual amounts of Net Sales and Royalties due.

8.6Taxes lawfully levied by governmental bodies within the Territory on payments
due to SamEurope under this Agreement shall be borne by SamEurope. However,
Licensee shall try to obtain on SamEurope's behalf any reduction of the rate of
withholding which is applicable under any law or double taxation treaty. If
required by Applicable Law, Licensee shall:

8.6.1withhold the amount of each such tax payment due prior to payment to
SamEurope;

8.6.2pay the amount of such tax to the appropriate authority in a timely manner;
and

8.6.3promptly transmit to SamEurope official tax receipts or such other
documentary evidence of payment as may reasonably be required by SamEurope.

9.     INDEMNIFICATION, INSURANCE AND INFRINGEMENT

9.1Licensee shall defend, indemnify and hold harmless the Indemnified Parties
and each of them from any and all damage, expense and liability related to any:—

9.1.1default by an Approved Supplier;

9.1.2act or omission of an Approved Supplier with whom Licensee contracts for
the manufacture, assembly, distribution, and/or sale of Licensed Products or
components thereof;

8

--------------------------------------------------------------------------------



9.1.3suit, action, legal proceeding, claim, or demand of any kind or character,
based upon:

(a)an alleged or actual defect in a Licensed Product, its packaging, or the use
or condition thereof;

(b)an allegation of passing off, unfair competition or false or misleading
advertising involving a Licensed Product; or

(c)an allegation of infringement of any patent, copyright, industrial design,
trademark or other right of a Third Party arising from the manufacture,
assembly, advertisement, promotion, sale and/or use of a Licensed Product;
except for allegations arising out of the use of Samsonite Intellectual Property
in a manner authorized by this Agreement.

9.1.4use of any Samsonite Intellectual Property in a manner not authorized by
this Agreement; and

9.1.5breach of a warranty, representation or obligation of Licensee under this
Agreement.



9.2The duty to indemnify and hold harmless from liability set out in this
clause 9 shall, without limitation, apply to all damages, reasonable legal fees,
costs and expenses which may be levied against or incurred by the Indemnified
Parties, or any of them, in connection with any such suit, action, legal
proceeding, claim or demand.

9.3At all times during the Term, Licensee shall obtain and maintain in effect
general liability insurance which names the Indemnified Parties as additional
insureds and is otherwise in amounts, form and substance satisfactory to
SamEurope in its reasonable discretion. Upon SamEurope's request, Licensee shall
deliver to SamEurope a certificate of insurance evidencing that insurance
complying with the foregoing requirements is in full force and effect. If such
insurance is a "claims made" form of insurance, then Licensee shall maintain it
in effect for a period of three years following Licensee's last sale of a
Licensed Product.

9.4In the event that any Samsonite Intellectual Property is infringed in the
Territory by any party not having rights under such Samsonite Intellectual
Property, then the party gaining knowledge of such infringement shall
immediately notify the other party. Such notice shall include sufficient
information and data so that the party receiving the notice may determine
whether infringement exists. At the request of SamEurope, Licensee shall join in
sending any notice of infringement. SamEurope may elect to bring suit for
infringement of such Samsonite Intellectual Property but shall not be obligated
to do so. At the request of SamEurope, Licensee shall join in such suit, in
which case the expense thereof shall be paid equally and the proceeds of any
recovery shall be shared equally. Licensee shall not have any right to direct or
control such suit but SamEurope shall confer closely with Licensee.

10.   ASSIGNMENT

Without the prior written consent of SamEurope, Licensee shall not assign any of
its rights under this Agreement nor delegate any of its duties under this
Agreement to any Third Party. Any attempted assignment in violation of this
clause 10 shall be invalid. SamEurope shall have the right to assign any or all
of its rights and obligations under this Agreement.

11.   COPYRIGHTS

The copyright in Trademark Materials shall be the sole and exclusive property of
Samsonite. Licensee shall affix a copyright notice in Samsonite's name and in
compliance with the Universal

9

--------------------------------------------------------------------------------



Copyright Convention to all such materials. Licensee shall execute such
assignments or other documents as may be necessary to perfect and confirm
Samsonite's ownership of such copyrights.

12.   RECORDS

In addition to the records specified in clause 8.3, Licensee shall set up a
customer record system covering statistics of customer information, including
information such as a list of customers, annual purchases by customers,
classification and type of customer, volume by trading area and country and
analysis of sales by item. SamEurope shall have the right to inspect such record
system during the Term upon reasonable notice to Licensee, and upon termination
of this Agreement, such system shall be promptly delivered by Licensee as
SamEurope directs.

13.   CONFIDENTIALITY

13.1For the purposes of this clause, "Confidential Information" means all
information of a confidential nature disclosed (whether in writing, verbally or
by any other means and whether directly or indirectly) by one party (the
"Disclosing Party") to any other party (the "Receiving Party") whether before or
after the date of this Agreement.

13.2During the Term and for a period of two (2) years after termination or
expiration of this Agreement for any reason whatsoever the Receiving Party
shall:

13.2.1keep the Confidential Information confidential;

13.2.2not disclose the Confidential Information to any other person other than
with the prior written consent of the Disclosing Party or in accordance with
clauses 13.3 and 13.4; and

13.2.3not use the Confidential Information for any purpose other than the
performance of its obligations under this Agreement.

13.3The Receiving Party may disclose Confidential Information to its employees
and to any Approved Supplier and to any employees of any Approved Supplier on a
"need to know basis", only to the extent that it is necessary for the purposes
of this Agreement and shall procure that each such person is made aware of and
complies with all the Receiving Party's obligations of confidentiality under
this Agreement.

13.4The obligations contained in clauses 13.1 and 13.2 shall not apply to any
Confidential Information which:

13.4.1is at the date of this Agreement or at any time after the date of this
Agreement comes into the public domain other than through breach of this
Agreement by the Receiving Party;

13.4.2can be shown by the Receiving Party to the reasonable satisfaction of the
Disclosing Party to have been known to the Receiving Party prior to it being
disclosed by the Disclosing Party to the Receiving Party;

13.4.3subsequently comes lawfully into the possession of the Receiving Party
from a third party; or

13.5is required to be disclosed by law, stock exchange rules or governmental
orders or regulations.

14.   IMPROVEMENTS

14.1During the Term, Licensee shall disclose immediately in writing to SamEurope
full information, technical and otherwise, regarding any and all inventions
and/or improvements which Licensee makes or contemplates regarding the design,
manufacture, assembly,

10

--------------------------------------------------------------------------------



marketing, distribution and/or sale of Licensed Products under this Agreement
("Improvements"), and shall promptly forward to SamEurope designs, plans,
samples and all other pertinent items and data with respect thereto. All
Improvements shall be owned by Samsonite. Samsonite shall have the right to tile
any applications with respect to Improvements, including patent applications, to
secure its rights therein.

14.2Licensee shall, upon the request of SamEurope, execute and procure the
execution of any and all documents necessary or desirable to protect all
Improvements and whatever assignment or transfer instruments necessary or
required to effect ownership of such Improvements in Samsonite, in all countries
specified by Samsonite; provided that, the expense of obtaining and maintaining
rights in Improvements shall be borne by Samsonite. In the event that no patent
application is filed by Samsonite with respect to an Improvement, Licensee shall
have the right to proceed with such application; provided that, SamEurope or its
designee shall have the right of first refusal with respect to an exclusive
worldwide license at a reasonable Royalty rate with the right to sublicense. In
the event that no patent application is filed by SamEurope or Licensee for any
reason whatsoever, Samsonite may in its sole discretion agree in writing that
Samsonite Trademarks may be used on any products manufactured by Licensee on the
basis of the above inventions and/or improvements.

15.   TERM AND TERMINATION

15.1The term of this Agreement shall commence on the date hereof and terminate
on the earlier of (i) termination of the Shareholders Agreement,
(ii) termination by SamEurope due to a Termination Event, as set forth in
clause 15.2 below, or (iii) termination of the SamEurope License (the "Term").

15.2SamEurope may terminate this Agreement immediately by written notice to
Licensee upon the occurrence of any of the following events (each a "Termination
Event"), without prejudice to any other accrued rights SamEurope may have as of
the date of such termination:

15.2.1failure of Licensee to pay Royalties as and when due under this Agreement;

15.2.2unauthorized or unlawful use of any of any Samsonite Intellectual Property
or use of any Samsonite Intellectual Property in breach of this Agreement;

15.2.3the voting power of the shareholders of Licensee is ineffective for
60 days or more either by reason of nationalization of the particular industry
in which Licensee is engaged or by reason of the intervention of any
governmental or military or other power in the affairs of Licensee, whether or
not accompanied by war or civil strife;

15.2.4the Board of Directors of Licensee for any reason whatsoever ceases for a
period of thirty (30) days or more to have effective control over the operations
or any property of Licensee;

15.2.5Licensee's breach of any of its obligations under this Agreement which is
incapable of cure or which remains uncured for a thirty (30) day period after
receiving notice thereof from SamEurope; or

15.2.6Licensee is declared insolvent or bankrupt.

11

--------------------------------------------------------------------------------





16.   RIGHTS ON TERMINATION

16.1Upon termination of this Agreement, Licensee shall cease and shall cause any
Authorized Supplier manufacturing or assembling Licensed Products to cease:

16.1.1Marketing, selling, distributing and having manufactured and assembled
Licensed Products, and any component parts thereof; and

16.1.2using the Samsonite Intellectual Property and any intellectual property
similar to the Intellectual Property;

16.2Upon termination of this Agreement, any rights of Licensee to the use of the
Samsonite Intellectual Property shall cease and automatically revert to
SamEurope and Licensee shall not thereafter use the Samsonite Intellectual
Property in any way whatsoever, including marketing, having manufactured, using,
distributing or selling any product which incorporates an invention or design
covered by any Samsonite Patent.

16.3Upon termination of this Agreement, Licensee shall immediately return any
Samsonite Know-How previously received in any form, including without limitation
originals, copies, reprints, translations, and samples thereof.

16.4Licensee grants to SamEurope the option, exercisable upon the termination of
this Agreement, to purchase from Licensee, and to have Licensee cause any
Authorized Supplier manufacturing or assembling Licensed Products on behalf of
Licensee, to sell to SamEurope all or any part of:

16.4.1the tooling or equipment related to the manufacture and/or assembly of
Licensed Products, at the cost thereof less normal depreciation;

16.4.2the inventory of finished Licensed Products of Licensee and/or its
sub-contractor as of the date of termination, at the actual cost thereof; and

16.4.3any work in process and raw materials used in the production of Licensed
Products, all at the actual cost thereof.

16.5Such purchases shall be made at the Licensee's or subcontractor's landed
cost, as applicable, within sixty (60) days after lists containing descriptions,
quantities and prices of all items included under this Agreement have been
furnished by Licensee to SamEurope. Licensee shall give such lists to SamEurope
within ten days after termination of this Agreement. If SamEurope does not elect
to make such purchases, Licensee shall have the right to sell the same for the
best price obtainable; provided that, the Samsonite Name and all Samsonite
Trademarks are first either completely removed or permanently obliterated
therefrom.

16.6Upon termination of this Agreement, SamEurope may apply for cancellation of
any record of this Agreement with any government authority. Licensee hereby
specifically consents to such cancellation and shall execute all documents
necessary for such cancellation.

16.7Upon termination of this Agreement, any Samsonite Entity or Third Party
authorized by SamEurope shall have the right without paying any compensation or
fee to deal With Licensee's customers and to sell Licensed Products in the
Territory.

17.   TIME OF ESSENCE

Any time or period mentioned in any provision of this Agreement may be extended
by mutual agreement between the parties but as regards any time, date or period
originally fixed or any time, date or period so extended as aforesaid time shall
be of the essence.

12

--------------------------------------------------------------------------------



18.   AMENDMENTS AND NO WAIVER

18.1A variation of this Agreement is valid only if it is in writing and signed
by or on behalf of each party.

18.2The failure to exercise or delay in exercising a right or remedy provided by
this Agreement or by law does not impair or constitute a waiver of the right or
remedy or an impairment of or a waiver of other rights or remedies. No single or
partial exercise of a right or remedy provided by this Agreement or by law
prevents further exercise of the right or remedy or the exercise of another
right or remedy.

19.   ENTIRE AGREEMENT

This Agreement and each document referred to in it constitute the entire
agreement and supersede any previous agreements between the parties relating to
the subject matter of this Agreement.

20.   LIMITATION OF RIGHTS

20.1This Agreement is made pursuant to the SamEurope License and is hereby
expressly limited by the rights granted to SamEurope under the SamEurope
License. Any inconsistency between this Agreement and the SamEurope License
shall be controlled based on the terms, conditions and rights granted to
SamEurope in the SamEurope License.

20.2No person who is not party to this Agreement shall have or acquire any right
to enforce any term of this Agreement.

21.   NOTICES

21.1A notice or other communication under or in connection with this Agreement
(a "Notice") shall be in writing and delivered personally or sent by post (and
air mail if overseas) or by fax to the party due to receive the Notice to the
address set out in clause 21.3 or to another address specified by that party by
not less than seven (7) days' written notice to the other parties received
before the Notice was dispatched.

21.2Unless there is evidence that it was received earlier, a Notice is deemed
given if:

21.2.1delivered personally, when left at the address referred to in clause 21.1;

21.2.2sent by mail, except air mail, two (2) Business Days after posting it;

21.2.3sent by air mail, six (6) Business Days after posting it; and

21.2.4sent by fax, when confirmation of its transmission has been recorded by
the sender's fax machine.

13

--------------------------------------------------------------------------------



21.3The addresses referred to in clause 21.1 are:


Samsonite Japan Co., Ltd.:   Akasaka Edosei Building 4th Floor, 10-8
Akasaka 7-chome, Minato-ku
Tokyo 107-0052, Japan
Fax No: (813) 5545-6771
Attention:
 
Jun Morimoto
Samsonite Europe NV:
 
Westerring 17, 9700 Oudenaarde, Belgium
Fax No: (32) 5531-5660
Attention:
 
Caroline Giraldo
ESY Luggage Management
LPS Investment Limited Partnership:
 
Marunouchi 2-2-2, Chiyoda-ku,
Tokyo 100-0005, Japan
Fax No: (813) 5220-1267
Attention:
 
Yumiko Kawaguchi

22.   GOVERNING LAW AND ARBITRATION

22.1This Agreement is governed by Japanese law

22.2Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or validity thereof, shall, if the same
cannot be amicably settled by the parties upon the written request of any party,
be settled by arbitration. The award of the arbitrators shall be final and
binding upon the parties.

22.3The arbitration shall be held in Tokyo, Japan in accordance with the
arbitration rules of the Japan Commercial Arbitration Association in force when
such arbitration is commenced (the "Rules"). The language used for the
arbitration shall be English. Unless otherwise agreed by the parties, the number
of arbitrators shall be three, to be nominated by the parties in the manner
provided for in the Rules.

22.4If any of the provisions of this Agreement shall be held by a court or other
tribunal of competent jurisdiction to be unenforceable, the remaining portions
of this Agreement shall (unless the unenforceable provision is material to the
operation of this Agreement as intended by the parties) remain in full force and
effect and such portions shall be enforced to the extent permissible.

22.5All costs of the arbitration shall be borne equally by the parties involved.
Judgment upon any arbitration award may be entered in any court of law having
jurisdiction.

23.   GOVERNING LANGUAGE

23.1This Agreement is in the English language only, which language shall be
controlling in all respects. No translation of this Agreement into any other
language shall be of any force or effect in the interpretation of this Agreement
or in the determination of the intent of the parties.

23.2Each notice, demand, request, statement, instrument, certificate or other
communication given, delivered or made by a party to any other party under or in
connection with this Agreement shall be in English.

14

--------------------------------------------------------------------------------





24.   COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered is an original and all of which together evidence the
same agreement.

[Remainder of page left intentionally blank]

15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorised representatives on the date first written above.


SAMSONITE EUROPE NV
 
 
By:
 
/s/  MARCELLO BOTTOLI      
 
 
 
     

--------------------------------------------------------------------------------

        Name:   Marcello Bottoli         Title:   Managing Director        
SAMSONITE JAPAN CO., LTD.
 
 
By:
 
/s/  JUN MORIMOTO      
 
 
 
     

--------------------------------------------------------------------------------

        Name:   Jun Morimoto         Title:   Representative Director and Chief
Executive Officer        

16

--------------------------------------------------------------------------------






SCHEDULE 1

SAMSONITE TRADEMARKS


Trademark Description


--------------------------------------------------------------------------------

  Docket
Number

--------------------------------------------------------------------------------

  Current
Registration
Number

--------------------------------------------------------------------------------

  Current
Application
Number

--------------------------------------------------------------------------------

  CL & NO

--------------------------------------------------------------------------------

AIRFLITE   T36570   1393579   96148/75   IN 18
AMERICAN TOURISTER
 
T70670
 
1891804
 
58-72296
 
IN 18
AMERICAN TOURISTER &
DESIGN (CHEVRONS)
 
T69220
 
4408457
 
11-30421
 
IN 18
IN 16
IN 25
AMERICAN TOURISTER &
DESIGN (GORILLA)
 
T71980
 
4,042,372
 
88482/1995
 
IN 18
AMERICAN TOURISTER &
DESIGN (I.D. TAG)
 
T70680
 
881,208
 
13546/69
 
IN 18
DEBONAIR
 
T36610
 
803863
 
252100/78
 
IN 18
DESIGN (3-CRESCENT SYMBOL)
(ASSOCIATE)
 
T29870
 
2457153
 
87436/89
 
IN 18
DESIGN (LARK BARS L DEVICE)
 
T17300
 
2010667
 
67521/85
 
IN 18
DESIGN (LARK BARS RHOMBUS)
 
T17280
 
2010668
 
67525/85
 
IN 25
EASYTURN
 
T70700
 
3182216
 
84559/93
 
IN 18
EZ CART (KATAKANA)
 
T73250
 
4218922
 
157112/97
 
IN 18
FASHIONAIRE
 
T36620
 
1493258
 
62643/1978
 
IN 18
HORIZON
 
T36630
 
1527135
 
102969/74
 
IN 18
LARK
 
T13960
 
881180
 
90175/1968
 
IN 18
LARK
 
T52071
 
4009646
 
64276/94
 
IN 42
LARK
 
T52060
 
3089992
 
282243/92
 
IN 37
LARK
 
T52070
 
T52070
 
282244/92
 
IN 39
PIGGYBACK
 
T56000
 
3208246
 
128600/93
 
IN 18
PIGGYBACK (KATAKANA)
 
T65160
 
4189929
 
134978/97
 
IN 18
ROYAL TRAVELLER
 
T63470
 
4170799
 
137589/96
 
IN 18
SAMMIES
 
T29490
 
2415425
 
123257/89
 
IN 18
IN 21
SAMSON (DEFENSIVE MARK)
 
T21950
 
2089674
 
70325/86
 
IN 18
SAMSONITE
 
T54230
 
3098850
 
23583/93
 
IN 20
SAMSONITE
 
T22050
 
597760
 
206996/82
 
IN 18
SAMSONITE
 
T60210
 
3300469
 
32452/95
 
IN 25
SAMSONITE
 
T52051
 
4001263
 
64275/94
 
IN 42                  


17

--------------------------------------------------------------------------------




SAMSONITE
 
T60330
 
4000881
 
40669/95
 
IN 9
SAMSONITE
 
T60200
 
3300470
 
32453/95
 
IN 26
SAMSONITE
 
T60490
 
332751
 
59064/95
 
IN 18
SAMSONITE
 
T60180
 
3325040
 
32455/95
 
IN 24
SAMSONITE
 
T60220
 
3300468
 
32451/95
 
IN 18
SAMSONITE
 
T52040
 
3089991
 
282241/92
 
IN 37
SAMSONITE
 
T52050
 
3096522
 
282242/92
 
IN 39
SAMSONITE
 
T31710
 
2453786
 
2943/90
 
IN 16
SAMSONITE
 
T60450
 
4098445
 
59065/95
 
IN 11
SAMSONITE
 
T60480
 
4082887
 
59063/95
 
IN 17
SAMSONITE
 
T60190
 
3350512
 
32454/95
 
IN 16
SAMSONITE & DESIGN (BLACK LABEL)
 
T75692
 
4540786
 
2001-037741
 
IN 25
IN 18
SAMSONITE & SYMBOL (BADGE)
 
T66120
 
4300921
 
79408/98
 
IN 18
SAMSONITE & SYMBOL (LINEAR)
 
T52830
 
3223850
 
1534/93
 
IN 14
SAMSONITE & SYMBOL (LINEAR)
 
T66090
 
4300919
 
79408/98
 
IN 18
SAMSONITE & SYMBOL (LINEAR)
 
T60320
 
4041246
 
40670/95
 
IN 9
SAMSONITE & SYMBOL (LINEAR)
 
T60470
 
4098447
 
59067/95
 
IN 11
SAMSONITE & SYMBOL (STACKED)
 
T52840
 
3223849
 
1535/93
 
IN 14
SAMSONITE & SYMBOL (STACKED)
 
T60340
 
4041247
 
40671/95
 
IN 9
SAMSONITE & SYMBOL (STACKED)
 
T66110
 
4300920
 
79407/98
 
IN 18
SAMSONITE & SYMBOL (STACKED)
 
T60460
 
4098446
 
59066/95
 
IN 11
SAMSONITE (DEFENSIVE MARK)
 
T01800
 
1830665
 
107386/82
 
IN 23
SATURN
 
T36680
 
818063
 
202265/79
 
IN 21
SECRETARY
 
T36690
 
1366733
 
139527/74
 
IN 21
SIGNAT
 
T36720
 
1363739
 
139526/74
 
IN 21
SILHOUETTE
 
T36730
 
1750039
 
132014/73
 
IN 21
SPECTRUM
 
T48540
 
2573730
 
100745/91
 
IN 21
SYMBOL
 
T60160
 
3308347
 
32456/95
 
IN 18
SYMBOL
 
T60140
 
3308348
 
32458/95
 
IN 26
SYMBOL
 
T52091
 
3333442
 
110194/94
 
IN 42
SYMBOL
 
T60130
 
3338437
 
32459/95
 
IN 16
SYMBOL
 
T60150
 
4006348
 
32457/95
 
IN 25                  

18

--------------------------------------------------------------------------------




SYMBOL
 
T52090
 
3115657
 
282246/92
 
IN 39
SYMBOL
 
T52080
 
3174861
 
282245/92
 
IN 37
SYMBOL
 
T36740
 
1375508
 
32225/73
 
IN 18
SYMBOL
 
T60170
 
3317488
 
32460/95
 
IN 24
SYMBOL
 
T52820
 
3223851
 
1535/93
 
IN 14
TRAVEL EXPO
 
T72148
 
4163234
 
107991/96
 
IN 42
TRUNK & CO.
 
T72171
 
4151361
 
117029/96
 
IN 18
WORLDPROOF
 
T64770
 
4178321
 
116781/97
 
IN 18

19

--------------------------------------------------------------------------------




SCHEDULE 2

SAMSONITE PATENTS


Title


--------------------------------------------------------------------------------

  Docket
Number

--------------------------------------------------------------------------------

  Case
Type

--------------------------------------------------------------------------------

  Application
Date

--------------------------------------------------------------------------------

  Application
Number

--------------------------------------------------------------------------------

  Grant
Date

--------------------------------------------------------------------------------

  Patent
Number

--------------------------------------------------------------------------------

  Expiry
Date

--------------------------------------------------------------------------------

ACCENT 350 SERIES PULLMAN   P64845   Inv   26/07/1999   2000-561852   Patent
Pending
AIRSTOP HANDLE
 
P68470
 
D
 
12/07/2001
 
24064/2001
 
31/05/2002
 
1148046
 
31/05/2017
AIRSTOP UPRIGHT LUGGAGE CASE
 
P68471
 
D
 
12/07/2001
 
24062/2001
 
31/05/2002
 
1148044
 
31/05/2017
AIRSTOP ZIPPER PULL
 
P68472
 
D
 
12/07/2001
 
24063/2001
 
31/05/2002
 
1148045
 
31/05/2017
ALUMINUM LUGGAGE CASE (PULLMAN)
 
P66920
 
D
 
25/02/2000
 
8116/2000
 
15/12/2000
 
1101245
 
15/12/2015
ALUMINUM LUGGAGE CASE (UPRIGHT)
 
P66921
 
D
 
25/02/2000
 
8117/2000
 
15/12/2000
 
1101246
 
15/12/2015
BIG WHEEL
 
P64560
 
D
 
27/03/1998
 
8411/1998
 
04/06/1999
 
1048487
 
04/06/2014
EGG BOX MODULAR LUGGAGE
 
P50350
 
Inv
 
20/05/1992
 
151264/1992
 
19/09/2003
 
3472840
 
20/05/2012
ENIGMA ATTACHE CASE
 
P66251
 
D
 
25/11/1999
 
32361/1999
 
15/12/2000
 
1101251
 
15/12/2015
ENIGMA LOCK
 
P66250
 
D
 
25/11/1999
 
32360/1999
 
15/12/2000
 
1101250
 
15/12/2015
EPSILON PULLMAN
 
P60582
 
Inv
 
14/07/1995
 
505287/1996
 
Patent Pending
ERGONOMIC BACKPACK
 
P68011
 
D
 
24/11/2000
 
37476/2000
 
02/11/2001
 
1129680
 
02/11/2016
F'LITE UPRIGHT WHEEL HANDLE
 
P68825
 
D
 
18/09/2001
 
31070/2001
 
31/05/2002
 
1148051
 
31/05/2017
FEMALE ATTACHE
 
P64236
 
Inv
 
26/07/1999
 
2000-562280
 
Patent Pending
FOLDING HANGER
 
P65260
 
Inv
 
16/04/1998
 
544354/1998
 
Patent Pending
FOLDING HANGER
 
P65880
 
D
 
13/08/1999
 
21719/1999
 
23/06/2000
 
1083106
 
23/06/2015
GSI WHEEL HOUSING
 
P65480
 
D
 
24/03/1999
 
7186/1999
 
31/03/2000
 
1074152
 
31/03/2015
HARDLITE ATTACHE DESIGN
 
P68624
 
D
 
10/08/2001
 
26839/2001
 
31/05/2002
 
1148050
 
31/05/2017
HARDLITE FRAME TO SHELL PROCES
 
P68360
 
Inv
 
18/10/2000
 
530984/2001
 
Patent Pending
INNOVATIVE PIGGYBACK
 
P27800
 
Inv
 
14/04/1988
 
503900/198
 
14/11/1997
 
2717684
 
14/04/2008
INNOVATIVE PIGGYBACK II
 
P26440
 
D
 
04/03/1988
 
8668/1988
 
27/11/1992
 
861385
 
27/11/2007
OYSTER CASE (3 LATCHES)
 
P25070
 
Inv
 
08/10/1986
 
505288/1986
 
11/03/1997
 
2615028
 
08/10/2006
PRESSFORM SHELL MOLDING
 
P50520
 
Inv
 
15/10/1991
 
518482/1991
 
25/02/2000
 
3035555
 
15/10/2011
PROFLINE D-RING
 
P67770
 
D
 
24/11/2000
 
37481/2000
 
25/04/2003
 
1176600
 
25/04/2018
PROFLINE POCKET CONSTRUCTION
 
P69972
 
Inv
 
23/04/2001
 
587618/2001
 
Patent Pending
PROFLINE SNAP HOOK
 
P67773
 
D
 
24/11/2000
 
37478/2000
 
22/11/2001
 
1131514
 
22/11/2016
STREAMLINE ZIPPER LOCK
 
P66542
 
D
 
03/02/2000
 
4982/2000
 
10/08/2001
 
1122318
 
10/08/2016
SWING OUT WHEEL
 
P65110
 
Inv
 
04/04/1998
 
538838/1998
 
Patent Pending
TELESCOPING SOFTSIDE
 
P58975
 
Inv
 
17/01/1995
 
519229/1995
 
Patent Pending                              

20

--------------------------------------------------------------------------------




TELESCOPING TROLLEY
 
P27500
 
D
 
03/08/1988
 
30898/1988
 
13/04/1992
 
843744
 
13/04/2007
VERTICAL PUSHMAN
 
P63225
 
Inv
 
20/11/1996
 
519962/1997
 
Parent Pending
XYLEM SOFT BEAUTY CASE
 
P69794
 
D
 
24/07/2002
 
22797/2002
 
13/06/2003
 
1180912
 
13/06/2018
XYLEM SOFT DUFFEL
 
P69793
 
D
 
24/07/2002
 
22796/2002
 
25/04/2003
 
1176604
 
25/04/2018
ZIPLITE
 
P57700
 
D
 
16/08/1994
 
24650/1994
 
09/05/1997
 
988706
 
09/05/2012

21

--------------------------------------------------------------------------------





QuickLinks


CONTENTS
SCHEDULE 1 SAMSONITE TRADEMARKS
SCHEDULE 2 SAMSONITE PATENTS
